Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 1 of 10


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 12-60016-CR-WILLIAMS

   UNITED STATES OF AMERICA

   v.

   JAMES E. PRICE, III.,

                          Defendant.
                                  /

           GOVERNMENT’S RESPONSE TO DEFENDANT’S STATUS REPORTS
        IN SUPPORT OF HIS SECOND MOTION FOR COMPASSIONATE RELEASE

          COMES NOW, the United States of America, by and through the undersigned Assistant

   United States Attorney, and hereby responds to the Defendant’s status reports (DE 234 and DE

   235), and in support, states as follows:

                                DEFENDANT’S STATUS REPORTS

          On January 20, 2021, the Defendant filed DE 234, entitled “Defendant’s Status Report,”

   wherein he claimed, among other issues, that “the United States knew or reasonably should have

   known, of Mr. Price’s pending heart surgery and deliberately withheld this information from the

   court.” Id. at 2. Moreover, he states he suffers from atrial fibrillation as well as TIA. Id. In his

   follow up “Medical Status Report,” DE 235, he complains that the BOP is preventing his doctors

   from monitoring his implanted cardiac monitor and the United States is deliberately failing to

   update the Court on his “deteriorating condition… life threatening conditions he suffered as a

   result of the BOP negligence in infecting him not once but twice with COVID-19.” DE 235 at 5-

   6.

                                       LEGAL FRAMEWORK
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 2 of 10


            Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances, grant a

   defendant’s motion to reduce his or her term of imprisonment “after considering the factors set

   forth in [18 U.S.C. § 3553(a)]” if the Court finds, as relevant here, that (i) “extraordinary and

   compelling reasons warrant such a reduction” and (ii) “such a reduction is consistent with

   applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). As the

   movant, the defendant bears the burden to establish that he or she is eligible for a sentence

   reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764

   F.3d 1352, 1356 (11th Cir. 2014).

            The Sentencing Commission has issued a policy statement addressing reduction of

   sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may

   reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds that

   (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a

   danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

   and (iii) “the reduction is consistent with this policy statement.” USSG § 1B1.13.1. The policy

   statement includes an application note that specifies the types of medical conditions that qualify

   as “extraordinary and compelling reasons.”                 First, that standard is met if the defendant is

   “suffering from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic lateral

   sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” USSG § 1B1.13, cmt.

   n.1(A)(i). Second, the standard is met if the defendant is:

            •   suffering from a serious physical or medical condition,
            •   suffering from a serious functional or cognitive impairment, or

   1
     The policy statement refers only to motions filed by the BOP Director. That is because the policy statement was last
   amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were
   not entitled to file motions under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,
   5239; cf. 18 U.S.C. § 3582(c) (2012). In light of the statutory command that any sentence reduction be “consistent
   with applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A)(ii), and the lack of any
   plausible reason to treat motions filed by defendants differently from motions filed by BOP, the policy statement
   applies to motions filed by defendants as well.




                                                              2
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 3 of 10


          •    experiencing deteriorating physical or mental health because of the aging
               process,

               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she is
               not expected to recover.
   USSG § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

   characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

   age and family circumstances. USSG § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

   possibility that BOP could identify other grounds that amount to “extraordinary and compelling

   reasons.” USSG § 1B1.13, cmt. n.1(D).


                                             ARGUMENT

          This Court should again deny Defendant’s motion for a reduction in his sentence with

   prejudice on either of two independently sufficient grounds. First, Defendant has not identified

   “extraordinary and compelling reasons” for that reduction within the meaning of § 3582(c)(1)(A)

   and the Sentencing Commission’s policy statement. Second, Defendant poses a significant danger

   to the public and the statutory sentencing factors do not weigh in favor of his release.

          A.      Defendant Has Not Identified “Extraordinary and Compelling Reasons” for
                  a Sentence Reduction.

          Defendant’s request for a sentence reduction should again be denied because he has not

   demonstrated “extraordinary and compelling reasons” warranting release. As explained above,

   under the relevant provision of § 3582(c), a court can grant a sentence reduction only if it

   determines that “extraordinary and compelling reasons” justify the reduction and that “such a

   reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

   18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines

   “extraordinary and compelling reasons” to include, as relevant here, certain specified categories

   of medical conditions. USSG § 1B1.13, cmt. n.1(A).




                                                    3
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 4 of 10


          For that reason, to state a cognizable basis for a sentence reduction based on a medical

   condition, a defendant first must establish that his condition falls within one of the categories listed

   in the policy statement. Those categories include, as particularly relevant here, (i) any terminal

   illness, and (ii) any “serious physical or medical condition . . . that substantially diminishes the

   ability of the defendant to provide self-care within the environment of a correctional facility and

   from which he or she is not expected to recover.” USSG 1B1.13, cmt. n.1(A). If a defendant’s

   medical condition does not fall within one of the categories specified in the application note (and

   no other part of the application note applies), his or her motion must be denied.

                          Defendant’s Medical Records and Current Status

          As mentioned in previous filings, the fact that Price was diagnosed with COVID-19 in

   December of 2020 and recovered quickly is a testament to the adequacy of treatment at the facility

   and his ability to self-care. However, despite the Defendant’s unsupported claims, neither the

   United States nor the Bureau of Prisons has “negligently infected him not once but twice with

   COVID-19,” and there is no medical proof that the Defendant has had COVID-19 other than in

   December of 2020, for which he was asymptomatic and has since recovered. There is also no

   medical evidence which indicates that Price’s current high blood pressure and heart issues are

   either related to or are the direct result of any COVID-19 diagnosis and infection.

          With that said, the attached updated medical records do demonstrate that the Defendant

   suffers from periodic high blood pressure and has had intermittent cardiac events that at times have

   required his hospitalization out of an abundance of caution. Nonetheless, inmate Price remains

   well monitored by the Bureau of Prisons, has been prescribed all appropriate medications, and has

   received all appropriate medical treatment both within and outside of the prison facility at Larkin

   Community Hospital and Jackson South Hospital. Moreover, despite the Defendant’s assertions,

   on January 6, 2021, the day after the government filed its previous response to the Defendant’s




                                                      4
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 5 of 10


   Motion for Compassionate Release, the Defendant was taken via ambulance to Larkin Community

   Hospital as a result of a medical clinic visit at FCI Miami that revealed high blood pressure,

   headaches, and a high pulse rate that staff deemed worthy of transport by paramedics to a local

   hospital for further evaluation. It was not a planned trip to the hospital for a scheduled medical

   procedure, but rather was for an unanticipated medical event observed by BOP staff that in their

   opinion necessitated further evaluation at a local hospital. As such, the United States did not

   know or have reason to know, that Inmate Price would be undergoing heart surgery for the

   implantation of a medical monitoring device recommended by a third party doctor, for an event

   that had not yet happened at the time of filing, and therefore did not deliberately withhold any

   information from the Court.

          As a result of this hospital visit, which lasted from January 6, 2021 until January 15, 2021,

   as the medical records document, extensive cardiac and diagnostic testing was performed, and

   while no tangible cause of physical heart dysfunction was identified, the decision was made by

   Price’s cardiologist to nonetheless implant a “loop recorder” to continuously monitor Price’s heart

   functioning going forward. Thereafter, after a bout with chest pain while at FCI Miami, Price

   was again transported to the local hospital for evaluation and treatment from January 19, 2021 to

   January 22, 2021, and then once again medically cleared for release back to FCI Miami, where he

   currently remains.

          In his “Medical Status Report,” Price claims, “The BOP authorized the surgical implant of

   the confirmed Rx device in Mr. Price's body as a primary means of monitoring his condition but

   REFUSE to allow its use in any federal prison.” (DE 235 at 3). This is simply not the case.

   According to the FCI Miami Clinical Director, an implantable loop recorder, or ILR, is a heart

   recording device that is implanted in the body underneath the chest skin. It has several uses, but

   the most common ones include looking for causes of fainting, palpitations, very fast or slow




                                                   5
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 6 of 10


   heartbeats, and hidden rhythms that can cause strokes. In the instant case, Inmate Price was

   admitted to Larkin Hospital due to uncontrolled high blood pressure and tachycardia. He was

   admitted for evaluation and management, then he was evaluated by a cardiologist, who

   recommended the implantable loop recorder to evaluate causes of palpitations and hidden rhythms.

   Despite Price’s claims to the contrary, even though BOP Policy prohibits wireless transmission

   devices at bedside while incarcerated, the ILR nonetheless remains active and working as intended,

   and is continuously recording heart function. While not transmitting in real time, Price will be

   seen monthly by his cardiologist, who will review the data stored within his ILR. Then, and only

   then, will the cardiologist determine the need for any future surgery based on serial analysis of the

   implantable loop recorder's gathered data and other determining medical factors. No additional

   surgery is scheduled or contemplated at this time, and Price remains under the care of a

   cardiologist.

          Understandably, while the Defendant goes to great lengths to illustrate the seriousness

   posed by his high blood pressure and heart arrhythmias, and the dire consequences that his

   condition could cause if left unchecked by the BOP. However, he is under constant medical

   supervision, as evidenced by his numerous clinic visits and transports to the hospital when deemed

   medically necessary, and has been provided will all necessary medical care. Moreover, Mr. Price

   remains both medically and physically able and willing to inform clinicians of any health issues,

   and has done so on multiple occasions. Each time a concern has arisen, it has been dealt with

   professionally within established medical protocols.

          Additionally, as the District Court in the Middle District of Florida has recently stated,

   “[N]either asthma nor high blood pressure is an extraordinary condition. The C.D.C. reports that

   108 million adults in the United States (about 45% of the adult population) have high blood

   pressure or take medication for the condition.” United States v. Wilson, 2020 WL 4193624, at *




                                                    6
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 7 of 10


   2 (M.D. Fla. July 21, 2020). As such, the Defendant has been prescribed a medication regimen

   to control his hypertension, and is continuously monitored by BOP clinic staff.

          For these reasons, Defendant has failed to establish that his medical conditions rise to the

   level of an “extraordinary and compelling reason” for a sentence reduction under § 3582(c). The

   motion should be denied.


          B.      Defendant Still Poses a Significant Danger to the Safety of the Community
                  and the § 3553(A) Factors Strongly Weigh Against His Release.


          Alternatively, Defendant’s request for a sentence reduction should be denied because he

   has failed to demonstrate that he is not a danger to the safety of the community or otherwise merits

   release under the § 3553(a) factors. Under the applicable policy statement, this Court must deny

   a sentence reduction unless it determines the defendant “is not a danger to the safety of any other

   person or to the community.” USSG § 1B1.13(2). Additionally, this Court must consider the

   § 3553(a) factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

   Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

          In the instant matter, Defendant would pose a danger to public safety if released and the §

   3553(a) factors strongly disfavor a sentence reduction. The Defendant stands convicted of one

   count of Distribution of Child Pornography in violation of 18 U.S.C. 2252(a)(2)) and one count of

   Possession of Child Pornography in violation of 18 U.S.C. 2252(a)(4)(B)), and was sentenced to

   13 years in prison. There has been no evidence presented that the Movant has completed any

   treatment regimen or programs that would inform the Court whether the Defendant is no longer a

   danger. At sentencing, enhancements were added for offense conduct that included in excess of

   600 images as well as depictions of sadomasochistic and violent content, since the offense conduct

   included the seizure of approximately 216 videos and 44 photographs, including 2 involving




                                                    7
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 8 of 10


   bestiality. See also United States v. Pitcock, No. 15-CR-60222, 2020 WL 3129135, at *3 (S.D.

   Fla. June 12, 2020) (Defendant convicted of possession and transportation of Child Pornography

   denied compassionate release despite only having 11 months left on his 96 month sentence in part

   because no evidence submitted to the Court to indicate whether or not any treatment programs or

   regimens have been completed by the Defendant that would inform the Court as to whether or not

   defendant remained a danger).

          Moreover, when the Movant was arrested for these crimes, it was presumed that no

   condition or combination of conditions would reasonably assure the safety of the community and

   there existed a rebuttable presumption that pre-trial detention was appropriate under 18 U.S.C.

   3142(e)(3)(E). Thereafter, as the Court is aware and having seen and heard the evidence, the

   Movant was convicted at trial, and it is important to note that the Movant has to date, never

   expressed any acceptance of responsibility or remorse for his actions affecting so many minor

   victims. Accordingly, absent any evidence to the contrary, which the Movant has failed to present,

   he remains a danger to the community if released.

          Additionally, Price has approximately 2.5 years left to serve on his sentence, and early

   compassionate release at this early juncture does not act as a deterrent and it does not promote

   respect for the law. Accordingly, in light of the totality of relevant circumstances, this Court

   should deny the motion for a sentence reduction.


          C.      As an individual who has already been infected with and recovered from
                  COVID-19, Price cannot establish an extraordinary and compelling reason
                  based on concern about COVID-19 infection.


          As previously indicated, Price has already been infected with and recovered from COVID-

   19, and accordingly, cannot establish an extraordinary and compelling reason based on concern

   about COVID-19 infection. In his two previously filed Motions for Compassionate Release, Price




                                                   8
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 9 of 10



   focuses on the risk of serious complications and/or death due to his underlying medical conditions

   should he contract COVID-19, and prayed that this Honorable Court release him early due to

   concerns about COVID. Fortunately, the Defendant’s fears were not realized, and while he did

   in fact become infected with COVID-19, he was asymptomatic, and has since recovered.

   Accordingly, his Motion for Compassionate Release due to concerns over a COVID-19 infection

   and its potential complications should be denied, as he has since recovered from the infection for

   which he sought compassionate release.

          Consequently, if compassionate release is sought for reasons other than a concern over

   COVID-19, Price again has failed to carry his burden. First, Defendant is not suffering from a
   terminal illness with an end of life trajectory. Second, Defendant has failed to show he is suffering

   from a serious physical or medical condition that substantially diminishes his ability to provide

   self-care within a correctional facility. Defendant is able to independently manage his activities

   of daily living, is being routinely monitored for his medical conditions, and is not experiencing

   deteriorating health that leaves him disabled or capable of only limited self-care. See United

   States v. Manuel, 2020 WL 1466000 at *2 (D.S.C. March 26, 2020) (Defendant has not met the

   high threshold of showing extraordinary and compelling reasons exist to justify compassionate

   release. His diagnoses are not terminal or on an “end of life trajectory.” He appears to receive

   treatment and monitoring for his diagnoses. Defendant has failed to show how his diagnoses affect

   his activities of daily living or ability to care for himself.) Moreover, relief is “rare” and

   “extraordinary,” United States v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019), and chronic

   conditions that can be managed in prison are not a sufficient basis for compassionate

   release. United States v. Ayon-Nunez, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020).


                                            CONCLUSION

          As previously stated, the Movant bears the burden of establishing that compassionate

   release is warranted. Because the Movant has failed to provide any support for his claim that




                                                    9
Case 0:12-cr-60016-KMW Document 239 Entered on FLSD Docket 02/11/2021 Page 10 of 10


    “extraordinary and compelling reasons warrant the reduction” due to a medical condition and

    independently remains a danger to the community, this Court should again deny Defendant’s

    motion for a sentence reduction.

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                              By:    /s/ Marc S. Anton
                                                     MARC S. ANTON
                                                     Assistant United States Attorney
                                                     Florida Bar No. 0148369
                                                     500 E. Broward Blvd., Suite 700
                                                     Fort Lauderdale, FL 33394
                                                     Tel: (954) 660-5096
                                                     Fax: (954) 356-7230
                                                     Marc.anton@usdoj.gov


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 11, 2021 a true and correct copy of the foregoing

    was filed with the Court using CM/ECF.

                                              /s/ Marc S. Anton
                                              MARC S. ANTON
                                              Assistant United States Attorney




                                                10
